                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

LESTER JAMES SMITH,                             :
                                                :
            Plaintiff,                          :
                                                :       CASE NO.: 5:12-CV-26 (WLS)
v.                                              :
                                                :
GREGORY DOZIER,                                 :
                                                :
            Defendant.                          :
                                                :

                                    BENCH OPINION
       I.         Procedural Background
       On January 24, 2012, Plaintiff filed a pro se Complaint alleging that the Georgia
Department of Corrections’ (“GDOC’s”) grooming policy violates the Religious Land Use
and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq. (Doc. 1; see Doc.
183-22 at 6-7.) Because the policy forbids inmates from growing facial hair in excess of one
half-inch in length (Doc. 183-22 at 7), Plaintiff pleaded that the grooming policy substantially
burdens the exercise of his sincerely held religious beliefs because Islam prohibits him from
shaving his beard. (Doc. 1.) Plaintiff sought nominal damages and an injunction to allow him
to grow a beard for religious reasons. (Doc. 1 at 5.) After the Court granted Defendant’s first
Motion for Summary Judgment, Plaintiff appealed to the Eleventh Circuit on March 6, 2014.
(See Docs. 125 & 129.)
       On February 17, 2017, the Eleventh Circuit vacated and remanded this case, instructing
this Court to analyze Plaintiff’s RLUIPA claim in a manner consistent with Holt v. Hobbes, 135
S. Ct. 853 (2015). Smith v. Owens, 848 F.3d 975, 981 (11th Cir. 2017). The Eleventh Circuit also
appointed Plaintiff counsel, and Plaintiff’s appointed counsel continues to represent him in
this case. Smith, 848 F.3d at 978; (see Docs. 149 & 212).
       On remand, this Court adopted U.S. Magistrate Judge Charles Weigle’s
Recommendation to deny both Parties’ Motions for Summary Judgment and set the case for
a non-jury trial because Plaintiff was only authorized to receive injunctive and declaratory

                                               1
relief. The Court held a bench trial in this case on November 5-6, 2018. (See Docs. 228 & 229.)
The Parties submitted exhibits and filed posttrial closing arguments, along with proposed
findings of fact and conclusions of law. (Docs. 231, 232, 238, 239, 240.)
       Rule 52(a) of the Federal Rules of Civil Procedure requires that after a non-jury trial, a
court must “find the facts specially and state its conclusions of law separately” and that
judgment be entered under Rule 58. Accordingly, having reviewed the evidence and briefs in
their entirety, the Court makes the following findings of fact and conclusions of law.
       II.     Findings of Fact
       GDOC has approximately 53,000 inmates and is the fourth largest prison system in the
country. (Doc. 235 at 25.) Approximately 67% of those in its inmate population were
convicted of violent or sexual offenses, and that number rises to 81% in the close security
prisons. Id. at 26. Gangs within the prison system use physical features to identify themselves,
and gang identification can lead to violence within prisons. Muslim inmates have been known
to grow their beard and trim their mustache as a way to identify with other Muslims, and they
sometimes engage in violence or smuggling of contraband as a group, similar to gangs. (Doc.
235 at 34, 130-131.) Muslim inmates can also self-identify by wearing kufis on their head, but
kufis are not always worn by Muslim inmates. (Doc. 235 at 131.) Turnover of staff in GDOC’s
prisons is high, and it is unable to fill all of its security positions. GDOC is unaware of the
percentage of violent offenders or gang members at non-GDOC prisons. (Doc. 190-3 at 5.)
       Plaintiff Lester James Smith is an inmate in the custody of the GDOC serving a life
sentence for murder and armed robbery, among other convictions. (Doc. 183-3 at 12:12-
13:22.) Smith has been housed at various prisons, and at the time of the bench trial was housed
at Telfair State Prison, a close security prison for inmates at a high-risk for violence or escape.
Smith has been classified as a close security prisoner, although a prisoner’s classification can
change based on his disciplinary issues or participation in groups and programming. While in
prison, Smith has been found guilty of numerous disciplinary offenses, including, inter alia,
failure to follow instructions, insubordination, possession of a weapon, possession of a cell
phone, possession of a drug or narcotic, under the influence of drugs, bribery, injury to an
officer, and injury to an inmate/oneself. (Doc. 183-6.)



                                                2
           Smith is also a Muslim, and has a sincere belief in the tenets of Islam, including the
tenet that he not trim his beard and, that if he must trim it, to maintain at least a fistful of
beard hair. (See Doc. 183-3 at 25.) As a result, Smith requested a religious accommodation
from GDOC to be allowed to grow a beard, but his request was denied because GDOC’s
policy prohibits inmates from growing a beard longer than one half-inch for any reason. (Doc.
190-3 at 3.) Contraventions of GDOC’s policy will lead to disciplinary action, and Smith has
been forcibly shaven on at least three prior occasions. Id. at 2.
           Smith’s affinity for his Muslim brothers has also induced Smith to violence within
Georgia’s prisons. For example, in one incident where his Muslim “brother” was talking with
the lieutenant about getting his property back, the argument escalated and after the officers
allegedly “jumped on” the inmate, Smith intervened and was given a disciplinary charge for
his behavior. (Doc. 183-3 at 35.) In another incident where one of his Muslim “brothers” was
allegedly jumped on by officers, Smith alleges that he and half of the dorm got involved, and
that Smith struck one of the officers with his fist. Id. at 38-39.
           Previously, GDOC did not allow beards of any length, but after the U.S. Supreme
Court held that Arkansas Department of Corrections’ grooming policy violated RLUIPA
insofar as it prevented the petitioner from growing a half-inch beard,1 GDOC changed its
policy to allow half-inch beards. Smith v. Owens, 848 F.3d 975, 978 (11th Cir. 2017); (Doc. 183-
22 at 7.) GDOC’s policy states that “[b]eards cannot be worn without a mustache.” (Doc. 183-
22 at 7.) GDOC’s policy also allows male inmates to grow their head hair to three inches in
length and allows female inmates to grow their head hair to any length. (Doc. 183-22 at 6-8.)
Georgia is among a small minority of states that restricts beards to one half-inch or less and
does not allow any religious exemptions. Thirty-seven states, as well as the District of
Columbia and the Federal Bureau of Prisons (“BOP”), allow inmates, either by their standard
policy or through an exemption, to grow a beard without any length restriction. The BOP
allows inmates to grow their head and beard hair to any length. When searching prisoners, the
BOP uses a self-search method where inmates are required to vigorously frisk, twist, and move




1   Holt v. Hobbs, 135 S. Ct. 853 (2015).

                                                 3
their own beards, and doing so can deter inmates from using their beards to hide contraband.
(Doc. 236 at 116-119.)
       III.    Conclusions of Law
       Congress enacted the Religious Freedom Restoration Act of 1993 (“RFRA”) to
“provide greater protection for religious exercise than is available under the First
Amendment.” Holt, 135 S.Ct. at 859-60 (explaining that RFRA was the precursor to RLUIPA).
Congress mandated that the concept of religious exercise under RLUIPA “be construed in
favor of a broad protection of religious exercise, to the maximum extent permitted by . . . the
Constitution.” Id. at 860 (citation omitted). Pursuant to RLUIPA, once a claimant establishes
that a policy substantially burdens his exercise of a sincerely held religious belief, the
government must prove that the challenged policy (1) furthers a compelling government
interest and (2) is the least restrictive means of furthering the identified governmental interest.
42 U.S.C. § 2000cc-1(a); Holt, 135 S. Ct. at 863. Courts cannot “elevate accommodation of
religious observances over an institution’s need to maintain order and safety,’ and an
accommodation must be measured so that it does not override other significant interests.’”
Knight v. Thompson, 797 F.3d 934, 943 (11th Cir. 2015) (citation omitted). Nonetheless, “‘[t]he
least-restrictive-means standard is exceptionally demanding,” and it requires the government
to “‘sho[w] that it lacks other means of achieving its desired goal without imposing a
substantial burden on the exercise of religion by the objecting part[y].’” Holt, 135 S.Ct. at 864.
       Plaintiff argues that most other states have a less restrictive alternative than GDOC’s
half-inch beard policy and that GDOC’s policy is not the least restricted means of furthering
its asserted interests. (Doc. 177-1.) GDOC admits that its grooming policy limiting inmates’
beards to a half-inch substantially burdens Smith’s exercise of a sincerely held religious belief.
(Doc. 190-3 at 1, 3; Doc. 183-1 at 7 n.3.) This fact is supported by the record: Smith converted
to Islam over eight years ago, sincerely believes in the religion, and the policy prevents him
from growing a beard in accordance with his religion and punishes him if he does so. (See
Docs. 183-3 & 183-22.) However, GDOC argues that there are numerous compelling
governmental interests served by enforcing a policy that limits beard length: safety, security,
and uniformity, minimizing the flow of contraband, identification of inmates, hygiene, and
cost. (Doc. 183-1.) The Court agrees that, generally, these are compelling governmental

                                                4
interests;2 thus, the Court must determine whether GDOC’s grooming policy furthers those
interests using the least restrictive means.
                A. Under-inclusiveness of GDOC’s Grooming Policy
           A policy is underinclusive when it prohibits a type of activity to further the
government’s interests but does not prohibit analogous conduct that poses similar risks to the
same alleged interests. See Church of the Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 547
(1993). The under-inclusiveness of a policy indicates that it may not be the least restrictive
means of furthering a particular interest. See Holt, 135 S.Ct. at 866. For the reasons that follow,
the Court finds that GDOC’s grooming policy is inconsistent and underinclusive.
                1. Dangerousness of Searching Beards
           In GDOC’s prisons, female inmates can grow head hair of any length but male inmates
can grow head hair of three inches and beard hair of only half an inch. (Doc. 183-22 at 6-8.)
GDOC argues that male head hair can be more easily searched from behind than beards which
have to be searched face-to-face, posing a danger to prison staff. (Doc. 235 at 43-44; Doc. 179
at 42-43; Doc. 183-5 at 6.) But the record as presented by Plaintiff and Defendant does not
indicate that guards would have to physically search inmates’ beards face-to-face and expose
themselves to being struck.
           GDOC’s witness, Ronald Angelone, testified during the bench trial on the various
prison systems in which he’s worked and his opinions on the issues involved in this case.
Angelone currently works as a consultant to directors of correctional institutions, but
previously worked at several state’s prisons, including for Virginia’s prison system, Illinois’
maximum-security prisons, Marion Correctional Treatment Center (a maximum-security
prison for emotionally disturbed inmates), a medium security prison for emotionally disturbed
inmates in Oklahoma, as regional director in the Texas Department of Corrections, and as
deputy director and director in Nevada. (Doc. 236 at 6-9.) Angelone testified that in the 1990s,
they found razor blades in inmates’ beards which had cut officers’ hands. Id. at 28-29. But he
also testified that it is not safe to search inmates face-to-face, and he recommends that prisons
train their officers to search from behind. Id. at 74-50 (“[W]e’re trying to get them to


2   See, e.g., Holt, 135 S.Ct 853; Cutter v. Wilkinson, 544 U.S. 709, 722-725 (2005).

                                                            5
understand they need to change their training programs and have them do it and address it
like law enforcement does, from the back, take control, don’t become a victim”). However,
Ahmed Holt, Deputy Director of Field Operations for GDOC, testified that mouths are
searched at GDOC, in which inmates face the officers, open their mouths, stick out of their
tongues, and a Cell Sense device is used to check for metal. (Doc. 235 at 57-58, 119.) In general,
Holt said that searches are usually done with metal detectors and with random pat searches,
but opined that beards would require a more extensive search and would require searching for
non-metal items. (Doc. 235 at 41-42.) When asked why the same type of searching could not
be done for beards, Holt stated that he could not trust that the inmate was not trying to conceal
something during a self-search and that not all contraband would be detected by the metal
detecting device. Id. at 58. This explanation is insufficient, and the grooming policy on its face
is underinclusive. Holt’s concerns about inmates trying to conceal contraband and hiding non-
metal contraband would exist regardless of whether or not an inmate has a beard. Thus, Holt’s
rationale does not explain how GDOC’s current search method is sufficient to search an
inmate’s mouth, body, and clothing but not sufficient for searching beards. Indeed, Holt did
not explain exactly how three-inch head hair is searched at GDOC other than to say that it is
searched from behind (Doc. 235 at 56-57, 119) – but whether it is self-searched by the inmate
or searched personally by the officer – it appears that the same concerns would exist during
such a search of a head or beard. Angelone also hypothesized that beards may be thicker or
denser than head hair (Doc. 236 at 43), but that is not necessarily so; head hair can also be
dense. The Court cannot make legal conclusions based on this unsupported potentiality.
       Furthermore, Plaintiff’s expert, John Clark, worked at six federal prisons in the United
States, including in general management of prisons of all levels and setting grooming policies,
and has forty-four years of correctional experience. (Doc. 236 at 94-95.) Clark testified that
the BOP began allowing full beards and long hair for inmates in the late 1970s and that he has
been involved in beard searches for most of his employment with the BOP. (Doc. 236 at 95.)
Clark said that the mouth and beard are searched last, during which the prisoner opens his
mouth, sticks out his tongue, an officer looks inside the mouth standing away, and then the
prisoner “vigorously frisk[s]” his beard and, if it is a long beard, it must be twisted and lifted
up. Id. at 117. He stated that “that is what worked for us,” and that he has seen the same done

                                                6
in other states’ prisons. Id. at 117-18. He stated that it is so common that police officers
perform a similar search when arresting a suspect and he has seen it performed on TV shows.
Id. at 118. Thus, the evidence presented by Plaintiff persuasively indicates that officers do not
have to put themselves in danger to effectively search a beard as implied by GDOC. Rather,
the record shows that officers should use the safest method of searching, which is to require
a vigorous self-search. It is implausible to think that the searches which work for head hair,
mouths, and other body parts cannot possibly work for beards as well. Indeed, the under-
inclusiveness of GDOC’s policy as applied to beards casts serious doubt on GDOC’s claim
that a half-inch beard is the least restrictive means of managing safety concerns with beard
searches. Church of Lukumi Babalu Aye, 508 U.S. at 546 (Where “[t]he proffered objectives are
not pursued with respect to analogous nonreligious conduct” that suggests that “those
interests could be achieved by narrower ordinances that burden[] religion to a far lesser
degree.”)
            2. Concealing contraband
       At trial, Ahmed Holt testified that small types of contraband such as a miniature cell
phone, handcuff keys, and smart watches could be hidden in a beard. (Doc. 235 at 48:24-49:16,
78-79.) On the other hand, the BOP’s John Clark testified that beards of any length are allowed
in federal prisons and that beards are not an issue. (Doc. 236 at 113-116, 120).
       Although GDOC has concerns about inmates hiding contraband in beards, Holt
admits that inmates hide contraband: “Everywhere. Contraband is found on their person,
in their clothing, in their hair, under their arms, in their orifices, any number of ways -- places.
They hide contraband inside their dorms. They hide it under their beds and behind toilets,
under toilets, in the window seals, any place that they have an opportunity to hide contraband.
Any place that they feel like we will have least opportunity to find that item.” (Doc. 235 at 51.)
But if inmates do hide contraband in all of these places, then GDOC must offer persuasive
reasons why beards longer than a half-inch cannot be allowed for religious reasons. Indeed,
“[h]air on the head is a more plausible place to hide contraband than a [] beard — and the
same is true of an inmate’s clothing and shoes. Nevertheless, the Department does not require




                                                 7
inmates to go about bald, barefoot, or naked.” Holt, 135 S. Ct. at 865-66.3 Defendant’s witness
Angelone testified that contraband in beards does not present different risks or dangers than
contraband in clothes—“[t]hey’re all the same.” (Doc. 236 at 44:22-24.) Like Holt, he stated
that inmates will hide contraband anywhere they think they can get away with it. Id. at 28. And
Clark testified that in his decades of experience with prisoners being allowed beards, “it wasn’t
an issue. Nobody -- it just didn’t come up, that beards presented a safety problem.” (Doc. 236
at 120.) Consistent with the evidence and testimony of GDOC’s witnesses, he stated that
having procedures for routinely searching beards is “a great deterrent . . . inmates are going to
put their contraband somewhere else.” Id. at 125. As such, GDOC has failed to demonstrate
why beards would pose a contraband problem if they were searched along with head hair,
mouths, and clothes. Indeed, as in Holt, GDOC has failed to meet its “exceptionally
demanding” burden because it has not shown that its concerns about contraband in beards
cannot be addressed by simply searching beards, especially where longer head hair is allowed
and can be adequately searched. 135 S.Ct. at 858. It has not shown that one is superior to the
other for hiding contraband.
            3. Jealousy, Gang Identification, Hygiene, and Violence
         Holt testified that a beard can be grabbed and cause injury to an inmate. (Doc. 235 at
64.) But, such testimony appears speculative because beards longer than a half-inch are not
allowed by GDOC inmates, and Holt provides no basis for this opinion. Indeed, Clark testified
that “in the real world, evidentially based there is no evidence that that’s a risk.” (Doc. 236 at
122.) Furthermore, if long hair is dangerous in this way, then it would be at least as dangerous
for female inmates who can grow their head hair to any length and prison staff, who are
allowed beards.4 Thus, again, GDOC has failed to demonstrate why beard hair cannot be
accommodated for religious reasons, but there are no restrictions on long hair for women and
staff.
         GDOC’s Ahmed Holt also asserted that beards will be a source of jealousy if some
inmates are allowed to have them and others are not. (Doc. 235 at 62.) But Holt also stated

3The Court finds that this is true even if the beard hair is longer than a half-inch.
4Holt stated that there is a limit on beard length for CERT officers, but did not want to state what that limit
was for security reasons. (Doc. 235 at 142.) GDOC also made no argument that female inmates do not grab
hair to harm other female inmates.

                                                      8
that inmates fight and even kill over anything, like not being repaid for a honey bun, a hair in
their food, taking the Jewish star, Muslims praying while others are watching television, and
rewards for a clean dorm. (Doc. 235 at 61-62, 73, 139.) Yet, there is no indication that these
provisions are no longer made, and religious exceptions still exist to allow unique things for
certain inmates, such as religious clothing articles. Id. at 75, 131. In fact, Clark testified that he
does not know if there is any evidence that allowing beards for religious reasons would cause
violent jealousy; he actually believed that prisoners who won their lawsuits against the prison
would be admired. (Doc. 236 at 129-30.) Indeed, GDOC’s assertions to the contrary are pure
conjecture as it has no experience with beards and has not sought to inquire about these issues
with states that allow beards. The law requires that religious exercises of institutionalized
persons not be substantially burdened unless the government shows that it is furthering
compelling governmental interests through the least restrictive means. 42 U.S.C. § 2000cc et
seq. Preventing hypothetical inmate jealousy hardly seems compelling.
       GDOC is also concerned that Muslim inmates will use their beards to identify with
each other, making it easier for them to commit violence as a group. But Muslim inmates are
aleady allowed to wear kufi hats, another way to identify with each other. (Doc. 235 at 131.)
Although Holt testified that not all Muslim inmates wear kufis and that they are not worn all
of the time, some, if not most, Muslim inmates do wear kufis often, and yet, kufis are still
allowed. Id. Moreover, if identification was important to Muslim inmates, they could more
easily identify with each other by simply wearing their kufis, and the fact that they do not all
wear kufis indicates that identification may not be as important as GDOC implies.
       GDOC also asserts that beards could present hygiene issues and hide medical problems
on the skin. For example, Angelone testified that after he implemented a no-beard policy in
Virginia, officers found a cancerous tumor under one inmate’s beard and a black widow spider
in another Rastafarian’s head hair. (Doc. 236 at 25.) When asked why head hair did not present
the same hygiene concerns as beards, Holt responded that inmates receive regular haircuts,
during which their head is observed and any sores require them to have medical attention.
(Doc. 235 at 73-74.) Obviously then, it follows that the same procedure could be implemented




                                                  9
for beards, requiring regular trimming and inspection during haircuts.5 Furthermore, GDOC’s
grooming policy already requires inmates to keep their facial hair “clean and neat,” and Smith
has testified that “neatness and cleanliness is another tenet of [his] religion,” including in his
facial hair. (Docs. 183-22 at 6 & 183-3 at 25.)6 Thus, GDOC has not shown that its policy
limiting beards to one-half inch is the least restrictive means of furthering its compelling
interests in hygiene, especially as applied to Smith.
       In sum, the evidence and record in this case indicate to the Court that GDOC’s policy
on beards is underinclusive. Beards do not appear to present any more of a problem than
longer head hair or clothes, and as in Holt, GDOC has failed to adequately rationalize why its
policy is underinclusive. Holt, 135 S. Ct. at 865. Furthermore, as will be explained below,
GDOC has provided no rational explanation for allowing three inches of head hair but not
allowing the same length in beards.
           B. Less Restrictive Alternatives
       The government’s burden of demonstrating that its policy is the least restrictive means
of furthering its interests is “exceptionally demanding.” Holt, 135 S. Ct. at 864 (citation
omitted). The government cannot simply assert that other alternatives are unworkable but
must prove that it lacks other means to achieve its desired goal without substantially burdening
a religious exercise. Holt; 135 S. Ct. at 866; Hobby Lobby, 134 S. Ct. at 2780; United States v.
Playboy Entertainment Group, Inc., 529 U.S. 803, 824 (2000).
       Plaintiff has shown that 37 states and the BOP allow untrimmed beards either for all
inmates or as a religious exception. (Doc. 236 at 162-63; Doc. 176 at 2; Doc. 213 at 13.)
Another four states allow inmates with a religious exemption to grow a beard longer than a
half-inch. (Doc. 236 at 162-63; Doc. 213 at 13.) Thus, nearly three quarters of states plus the
BOP allow untrimmed beards, and even more allow beards longer than GDOC currently
allows. “[W]hen so many prisons offer an accommodation, a prison must, at a minimum, offer
persuasive reasons why it believes that it must take a different course . . . . ” Holt, 135 S. Ct. at
866. Furthermore, “if a less restrictive means is available for the Government to achieve its


5 The Court understands that this procedure could be implemented for trimmed beards, but even untrimmed
beards could also be inspected during an inmate’s regular haircut.
6 There is no evidence in this case that Smith has had hygiene problems at GDOC.



                                                  10
goals, the Government must use it.” Playboy Entm't Grp., Inc., 529 U.S. at 815 (quoted in Holt,
135 S.Ct. at 864).
       Although the current policy is underinclusive in many respects, GDOC has offered
logical and persuasive reasons to show that allowing untrimmed beards would be
unmanageable for GDOC. First, GDOC has shown that its female inmates are less violent: a
smaller percentage of them are classified as violent, and in 2016 and 2017, there were no
homicides in female facilities compared to at least ten homicides during the same years in male
facilities. (Doc. 183-5 ¶¶ 17, 29-30.) Plaintiff has offered no evidence to the contrary on this
point, and it is logical for the Court to conclude that given the differences between the small,
less violent female population and the large, more violent male population, different grooming
policies, at least to some extent, are appropriate. Furthermore, GDOC has shown that its low
staffing and high turnover rates play a significant part in its ability to monitor inmates and
conduct searches. (Doc. 235 at 59, 79-80.) While three inches of head hair is manageable, it is
plausible that a beard of unlimited length could be much more difficult for GDOC to manage
given, e.g., its ability to be used to cause harm in the more violent male facilities, its ability to
hide contraband more easily, the added difficulty in searching an untrimmed beard, and its
ability to disguise a face. (Doc. 236 at 36:19-37:1.) Indeed, courts should “apply the
[RLUIPA’s] standard with due deference to the experience and expertise of prison and jail
administrators in establishing necessary regulations and procedures to maintain good order,
security and discipline, consistent with consideration of costs and limited resources.” Knight,
797 F.3d at 944 (citation omitted). As such, the Court finds that GDOC has offered persuasive
reasons why it cannot allow untrimmed beards at this time for which deference is due.
However, the same reasons are not nearly as persuasive when applied to a three inch-beard.
       First, a three-inch beard cannot as easily be grabbed and used to cause harm. GDOC’s
witness Angelone testified regarding a three-inch beard that “I think you could grab it, but if
you wanted to pull someone around and throw them into the wall, you’d have to have an awful
good grasp of three inches to being able to do that. But, the longer the hair, the more forceful
the individual would be thrown into a wall.” (Doc. 236 at 70:13-21.) Furthermore, if three
inches of head hair is not a concern for hiding contraband or causing injury, then neither can
three inches of beard hair be a plausible concern. The Court has already rejected GDOC’s

                                                 11
argument that staff must personally search inmate’s beards face-to-face and expose
themselves, and GDOC has offered no logical explanation as to why it could not use the
method currently employed by BOP and other states for searching a beard.
        The strongest argument that GDOC presented that applies to three-inch beards is that
it could disguise an inmate’s face and make an attempt to capture him more difficult. Angelone
testified that in the 1990s, he started a no-facial-hair policy in Virginia after an inmate escaped
who had “red hair that went down his back and over his shoulders [and] a beard that went
down to his belt buckle.” (Doc. 236 at 23-24.) A few days later, the inmate was found loitering
and had no ID, and after being fingerprinted, officers realized he was the escaped inmate but
his appearance was completely different because he had shaved. Id. at 24. He testified that, in
general, officers have difficulty recognizing distinct facial features of inmates of other
ethnicities, and that facial hair presents another barrier to making identifications.7 Id. at 25-26.
GDOC asserts that “untrimmed beards make it harder to identify inmates, because with long
beards, officers lack facial recognition of the inmate, which is the main way people identify
with another.” (Doc. 240 at 7) (citing Doc. 235 at 67-69) (explaining that it took days to
recapture an escaped inmate who looked different because he had shaved and lost weight).
But although these concerns may be presented by an untrimmed, belt-buckle-length beard,
GDOC has not shown that it could not effectively implement a three-inch beard policy and
still successfully identify inmates after they shave.
        Angelone hypothesized that taking photos when an inmate’s appearance changes
would be expensive and that there would be no place to store them. (Doc. 236 at 46.) Holt
also testified that taking photos only works if they manage to take a photo before an inmate
escapes. (Doc. 235 at 68.) But GDOC’s policy already requires that inmates’ photos be taken
annually and whenever their appearance changes. (Doc. 235 at 142-43; Doc. 183-22 at 68-69.)
The photos are stored digitally, and each facility in GDOC has the equipment to take these
photos. (Doc. 235 at 142-43.) Further, the policy requires that photos be taken when inmates
leave on transfer, reducing the difficulty of a recapture if an inmate escapes while being


7 The Court notes that mustaches and half-inch beards are allowed, and it appears that this facial identification
issue would exist with any facial hair. Furthermore, training officers and having a method for identifying inmates
with or without facial hair seems a better solution than prohibiting any facial hair.

                                                       12
transferred. (Doc. 235 at 145-46.) Thus, it appears that GDOC’s concerns about identifying
inmates could be addressed by enforcing the policy that GDOC already has and making
improvements. Plaintiff’s expert Clark testified that GDOC’s policy is “similar to what is
successfully implemented around the country,” and that some states require a clean-shaven
photograph upon intake and then take regular photographs thereafter. (Doc. 236 at 115.) He
further testified that to alleviate the concern that an inmate’s face would age over time and
might look very different after being shaved, some states require an inmate to periodically
shave and take a new picture and then regrow their beard. (Doc. 236 at 172) (citing Texas as
an example). While requiring periodic shaving for a new picture may not be ideal for people
seeking a religious exemption, it is certainly a less restrictive alternative than the current policy
prohibiting beards longer than a half-inch. Holt v. Hobbs, 135 S. Ct. 853, 858 (2015)
(“[R]equiring inmates to be photographed both with and without beards and then periodically
thereafter is a less restrictive means of solving the Department’s identification concerns.”)
Indeed, GDOC itself proposed as fact that: “Three inches of head hair is different than
untrimmed beards. Three inches of hair cannot be as easily grabbed, can be searched from
behind, does not cause as many concerns with inmate identification, and is regularly cut so as
to detect hygiene issues.” (Doc. 240 at 12.) Accepting those facts as true, the Court concludes
that three inches of beard hair is distinct from an untrimmed beard for very similar reasons: it
cannot be easily grabbed, it can be safely searched, it can be periodically shaven to address
inmate identification concerns, and it can be regularly cut to detect hygiene issues. Indeed, the
Court is persuaded that all of GDOC’s concerns about a three-inch beard could be resolved
by adopting sound policies on beards and training staff on the new policies.
       Notwithstanding that beards longer than a half-inch are allowed in most prison
systems, GDOC asserts that its prisons are different because they house a large number of
more violent inmates and they don’t have the same staff ratios and resources to accommodate
beards. (Doc. 235 at 103-104, 146-148.) But the only specific differences Holt was able to
identify were that California has catwalks and AR-15s and that New York has better staffing
ratios. Id. at 104, 147. On the other hand, Clark, who has looked into the staffing ratios around
the country, testified that GDOC is staffed slightly better than the BOP, and that both GDOC
and BOP’s staffing is in the middle for prison systems in the United States at about four staff

                                                 13
per inmate. (Doc. 236 at 133-34.) Furthermore, GDOC has no information on the percentage
of violent inmates in other prison systems, gang membership in other prison systems, or
inmates serving a life sentence in other prison systems. (Doc. 235 at 146-48.) In fact, GDOC
has not even attempted to determine how other states manage inmates with beards. (Doc. 235
at 148.) The testimony of GDOC’s director made clear that because his primary concern is
the safety of the CERT team members and officers, he is “not adding to the already difficult
task of managing inmates” by checking to see how beards are managed elsewhere. Id. But the
changes to GDOC’s task of managing inmates would only be minor if GDOC were to allow
three-inch beards. It would take only seconds to include a beard in a search. (Doc. 236 at 39-
41, 117.) And because GDOC’s policy already requires photographs to be taken whenever an
inmate’s appearance changes, the only other addition needed to address GDOC’s concern of
facial changes over long periods of time is to require occasional clean-shaven photos. GDOC
cannot merely “explain” why it cannot allow an exemption but must “prove that denying the
exemption is the least restrictive means of furthering a compelling governmental interest.”
Holt, 135 S. Ct. at 864. To-date, GDOC has failed to offer persuasive reasons why it cannot
implement these changes.
       Notwithstanding GDOC’s numerous assertions that beards lead to more violence,
contraband smuggling, and security issues, GDOC offered no evidence showing that states
that allow beards experience more of these issues. (Doc. 236 at 78-79; Doc. 235 at 149-150.)
On the other hand, the BOP asserted that allowing inmates to practice their religion “helped
prisoners develop themselves” and “made the environment safer.” (Doc. 236 at 111-12.) Thus,
it could very well be that GDOC’s interests in prison safety and security would be furthered
if it allows longer beards.
           C. GDOC’s Policy as Applied to Smith
       RLUIPA . . . “contemplates a ‘more focused’ inquiry and ‘requires the Government to
demonstrate that the compelling interest test is satisfied through application of the challenged
law ‘to the person’ – the particular claimant whose sincere exercise of religion is being
substantially burdened.” Holt, 135 S. Ct. at 863 (citations omitted). RLUIPA requires courts to
“‘scrutinize the asserted harm of granting specific exemptions to particular religious
claimants’” and ‘to look to the marginal interest in enforcing’ the challenged government

                                              14
action in that particular context.” Id. (citation omitted). Here, that is GDOC’s policy to prevent
Smith from growing longer than a half-inch beard in accordance with his religion. See id.
       GDOC has argued that Smith’s criminal history and disciplinary issues while
incarcerated may be grounds to deny him an exemption. (Doc. 240 at 9.) Specifically, GDOC
asserts that Smith “is a convicted murderer who has been sentenced to life,” “is a maximum
security inmate who is likely to stay in GDC’s maximum security prisons,” and that “[s]ince
being in prison, Smith has been found guilty of 44 disciplinary infractions, including
possession of cell phone twice, possession of drugs, possession of weapons, assaults on
inmates, threats to correctional officers, assaults on correctional officers three times, and for
failing to follow instructions or being insubordinate.” Id. GDOC also asserts that “Smith’s
behavior in prison is indicative of the gang behavior seen by Muslim inmates.” Id. GDOC
argues that its disciplinary system if Smith violates rules is not adequate because of Smith’s
“propensity to assault correctional officers and inmates and smuggle in contraband” and “does
not prevent Mr. Smith from engaging in the violent behaviors on the front end.” Id. at 11.
This is certainly relevant. Many courts have affirmed prison grooming policies when applied
against maximum security inmates and even in minimum security facilities. See, e.g., Fegans v.
Norris, 537 F.3d 897, 903 (8th Cir. 2008), Knight, 797 F.3d at 937-38 (affirming short hair policy
where no plaintiff was in maximum security); cf. Warsoldier v. Woodford, 418 F.3d 989, 1002 (9th
Cir. 2005) (finding that prison “utterly failed to demonstrate that the disputed grooming policy
is the least restrictive means” as applied to a minimum security inmate). As such, it is plausible
that allowing a close security inmate like Smith an untrimmed beard could be dangerous for
prison security. See Knight v. Thompson, 796 F.3d 1289, 1292 (11th Cir. 2015) (affirming policy
not allowing exemption of “long, unshorn hair”). However, GDOC’s argument is
unpersuasive in the context of allowing a three-inch beard because GDOC has presented little
evidence to show that a three-inch beard is a significant security concern, and it already allows
three-inch head hair. Ali v. Stephens, 822 F.3d 776, 789 n.10 (5th Cir. 2016) (“[A] complete
exemption in order to wear head hair unshorn, [] raises factual issues that are distinct from a
request for a beard that is four-inches.”). It is simply hard to fathom how three inches of hair
covering the entire head is permissible but three inches of hair on the bottom of the face is
unworkable. RLUIPA does not permit the Court to give GDOC such “unquestioning

                                               15
deference.” Holt, 135 S. Ct. at 864; Knight, 797 F.3d at 937 (“[P]olicies grounded on mere
speculation, exaggerated fears, or post-hoc rationalizations will not suffice to meet the act’s
requirements.”) Furthermore, GDOC should enforce, and amend if necessary, the disciplinary
policies it has for rule violations. As Clark testified, if prisoners violate rules with their facial
hair, GDOC should not allow it. (Doc. 236 at 128-29.) He testified that it was not his
experience that inmates serving life sentences do not care about disciplinary reports. Id.
Indeed, GDOC has policies in place to allow for prisoners to be moved to lower
classifications, and thus have more privileges, based on their behavior. Thus, GDOC has failed
to persuade the Court that Smith should be disallowed a religious exemption to grow a three-
inch beard.
        GDOC has also made numerous arguments that the costs of allowing a longer beard
exemption for thousands of inmates would be too high. (See Docs. 240 at 15; 235 at 147.)8
But, again, GDOC has offered no evidence showing that its budget cannot allow three-inch
beards or that its budget is different from states that allow beards. (See, e.g., Doc. 235 at 149)
(stating that Florida’s budget is double the budget of Georgia’s, but that Florida also has
double the inmates). The Government must produce evidence to persuade the Court that
denying Plaintiff’s request furthers its compelling interest in cost control. It has not done so.
GDOC argues that providing combs to inmates for beard searches would be “very expensive
and impractical,” (Doc. 240 at 10) but there is no reason why combs would need to be used
in beard searches; there is no evidence that they are currently used in head hair searches.
Furthermore, Plaintiff’s witness, Clark, testified that costs would be a minimal factor for
GDOC, that no staffing changes would be needed, and that searches may take only an
additional three seconds. (Doc. 182 at 48-49.) Thus, GDOC’s cost and staffing arguments are
unpersuasive. Even if costs are a factor, RLIUPA provides that the government may be
required to incur expenses in its operations to avoid imposing a substantial burden on one’s
exercise of religion. 42 U.S.C. § 2000cc-3(c).




8The Court notes that the general argument against making exceptions has already been rejected by the
Supreme Court. See Holt, 135 S. Ct. at 866 (rejecting the argument that “[i]f I make an exception for you, I’ll
have to make one for everybody, so no exceptions”).

                                                      16
       Here, GDOC has focused on the difficulties of allowing untrimmed beards, but it has
failed to show that its policy is the least restrictive means when applied to an exemption to
allow a three-inch beard. Indeed, the Court has already explained throughout this opinion how
GDOC’s concerns can be adequately addressed if it allows three-inch beards. And unlike in
Knight, Smith has testified that although it is preferable in his religion not to trim his beard, he
must maintain “at least no minimum than a fistful… to be able to grab a fistful of [] beard.”
Doc. 183-3 at 25. Smith has not specified how long a fist-length beard is, but case law indicates
that between three and four inches is appropriate. See, e.g., Sims v. Jones, No. 4:16cv49-WS/CAS,
2018 U.S. Dist. LEXIS 174436, at *18 (N.D. Fla. Aug. 8, 2018) (plaintiff stating that “fist-full”
is “3 inches or a little more”); Ali v. Stephens, 822 F.3d 776, 780 (5th Cir. 2016) (explaining that
“fist-length” is four inches). The Court especially finds three inches appropriate in light of the
GDOC’s policy allowing male inmates to have three inches of head hair, and GDOC has failed
to present evidence showing that three inches of beard hair on inmates is not likewise
manageable for GDOC. Thus, the Court finds that allowing religious exemptions for inmates
to grow three-inch beards is a reasonable less restrictive alternative of furthering GDOC’s
compelling interests.
       The Court further finds that the factors warranting a permanent injunction in favor of
Plaintiff are met here. Cowart v. Gonzales, No. 7:03-CV-139 (HL), 2008 U.S. Dist. LEXIS
120485, at *2 (M.D. Ga. May 16, 2008). Smith has prevailed in showing that he has a right to
wear a beard up to three inches in length consistent with RLUIPA and that GDOC’s grooming
policy unlawfully burdens that right. There is no adequate remedy at law for the violation of
this right, and 42 U.S.C. § 1997e(e) precludes an award of monetary damages absent physical
injury. Thus, the loss of this right creates an irreparable harm that can only be remedied by
injunctive relief. The injunction in this case would serve the public interest and is narrowly
drawn only to the extent necessary to correct the violation of Smith’s right to grow a beard
consistent with RLUIPA and complies with 18 US.C. § 3626 and Federal Rule of Civil
Procedure 65.




                                                17
                                          CONCLUSION
       Accordingly, after considering the evidence and applicable law, the Court makes the
Findings of Fact and Conclusions of Law as stated herein. The Court DIRECTS the Clerk of
Court to enter Judgment as follows:
       (1) In favor of Plaintiff on his RLUIPA claim as to Defendant’s grooming policy on
beard length.
       a. The Court DECLARES that Defendant’s policy limiting inmates’ beard length to
one-half inch without any religious exemptions violates the Religious Land Use and
Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq.
       b. The Georgia Department of Corrections SHALL modify its grooming policy to
allow inmates qualifying for a religious exemption to grow a beard up to three inches in length,
said exemption being subject to revocation based on the inmate’s behavior and compliance
with the revised grooming policy, and SHALL provide Plaintiff Lester Smith with such an
exemption.


       Attorneys for Plaintiff are entitled to reasonable attorneys’ fees under 42 U.S.C. § 1988
in an amount to be determined based on affidavits and records to be submitted by counsel
after judgment is entered in this case.


       SO ORDERED, this 7th day of August 2019.

                                             /s/ W. Louis Sands
                                             W. LOUIS SANDS, SR. JUDGE
                                             UNITED STATES DISTRICT COURT




                                               18
